DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 5 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nueffer et al. (US 2012/0081792, “Nueffer”).
Regarding claims 1-3 and 21, Nueffer teaches a substrate (e.g., Fig. 3, hardcoat substrate layer) having thereon an anti-reflection coating having a high refractive index layer (may be, e.g., SiOxNy, [0018]) and a low refractive index layer ([0021], may be SiO2 and see Fig. 3). Nueffer teaches high refractive index layer having a refractive index of greater than 1.65 and a thickness of about 40 nm and thus an optical thickness of around 65 nm (see, e.g., Fig. 3 and [0022]) and teaches that the low refractive index layer may have a thickness of around, for example, 60 nm and a refractive index of less than 1.5, thus having an optical thickness of around 90 nm ([0035], e.g., Fig. 3). Nueffer additionally teaches that the layers may be arranged in any suitable manner in order to create a functional antireflective article having good strength and optical properties ([0058]).	Nueffer additionally teaches that the antireflective coating may be a plurality of high and low refractive index sub-layers (see, e.g., Fig. 3 and [0022], [0050], [0018], [0019], [0022]) and that the high refractive index layers may have a total combined thickness of 40 nm or less ([0022]). The Examiner notes that the present claims 1 and 21 require a range of high refractive index thicknesses of from “about 50 nm to about 300 nm.” In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). See MPEP 2173.05(b) III A. The specification as originally filed remains silent regarding a definition for the term “about.” With regard to the claimed range, paragraph [0070], for example, of the originally filed specification describes the total thickness of the high refractive index layers as “about 100 nm or less or about 50 nm or less.” It is therefore unclear to what extent the term “about” permits the range of thicknesses to be less than 50 nm. Because of this ambiguity the total thickness of high refractive index layers the thicknesses of the high refractive index layers of Nueffer may be considered to be close enough to satisfy the limitations of the presently claimed range. Additionally, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	The present specification teaches that that a suitable antireflection film having the presently claimed properties (i.e., average reflectance when the coating is in pristine vs. after removal of a thickness recited in claim 1 and the reflectances under different testing conditions described in lines 11-17 of claim 15) may have at least first and second refractive index layers (citing throughout from PG Publication US 2020/0217990, [0070]), the first being an SiO2 film ([0078]) having an optical thickness of from 2 to 200 nm ([0079]) and a second SiON or silicon oxynitride film ([0078]) having an optical thickness on the range of from 2 to 200 nm ([0079]).  The present specification teaches generally that there are many suitable components that the films may be made from ([0078]) and teaches various configurations of low and high refractive index layers that would be suitable in order to obtain the claimed properties ([0076]). The present specification also teaches that the film production methods are not particularly limited ([0101]). Nueffer teaches an antireflection film having the same refractive indexes, the same thicknesses and being placed in the same order, and therefore they are considered to also possess the presently claimed optical properties. As described above, the layers of Nueffer have the same optical thicknesses as described by the present application as having the claimed optical properties. Therefore, the anti-reflection film taught by Nueffer is considered to be substantially similar to those taught by the present specification to have the presently claimed properties and would be expected to have the presently claimed reflectance values and ratios before and after the removal of material.
Regarding claim 5, because modified Nueffer teaches an antireflection film made of the same materials, in the same order, and of the same thicknesses as described as having the claimed properties by the present invention (see rejection of claim 1, above), they are considered to also possess the presently claimed optical properties. Therefore, the antireflection film of modified Nueffer would be expected to possess the presently claimed contrast ratios. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nueffer as applied to claim 1, above, and further in view of Veerasamy et al. (US 2005/0129934, “Veerasamy”) and further in view of Okano et al. (US 2009/0002821, “Okano”).
Regarding claim 6, modified Nueffer fails to specifically teach the inclusion of a scratch resistant coating. In the same field of endeavor of glass components (e.g., [0012]), Veerasamy teaches an anti-scratch, anti-etch, or anti-abrasion layers comprising various oxides, including silicon nitride or silicon oxide components ([0033], [0034]), for use on a glass component that helps to improve resistance to scratching and certain solvents (e.g., [0031], [0012]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have included the protective anti-scratch layer of Veerasamy on the article of modified Nueffer for the benefit of improving resistance to scratching and certain solvents (e.g., [0031], [0012]).	Modified Nueffer fails to specifically teach that the anti-scratch coating layer is underneath the first or second anti-reflection coating. However, in the same field of endeavor of anti-reflection articles ([0002], [0003]), Okano teaches that it is known to apply an anti-abrasion layer underneath an anti-reflection coating in order to improve the chemical resistance, surface hardness, moisture and heat resistance, abrasion resistance, coating properties, and cracking resistance of the anti-reflection layer ([0099], and see [0050] - [0059]). It therefore would have been obvious to have placed an anti-scratch layer of modified Nueffer underneath at least one of the anti-reflection layers in order to  improve the chemical resistance, surface hardness, moisture and heat resistance, abrasion resistance, coating properties, and cracking resistance of the anti-reflection layer ([0099], and see [0050] - [0059]).

Allowable Subject Matter
Claims 9-20 are allowable over the prior art. 
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regard to claims 7 and 8, the inclusion of the scratch resistant coating with the specific limitations described thereof and in combination with the remaining features of the claim would not have been obvious to the ordinarily skilled artisan at the time of filing.
The prior art fails to specifically teach or make obvious each of the claimed features or their combination as recited in each of independent claims 9 and 15. In the case of claim 9, the inclusion of the scratch resistant coating with the specific limitations described thereof and in combination with the remaining features of the claim would not have been obvious to the ordinarily skilled artisan at the time of filing. With regard to claim 15, the inclusion of the high refractive index layer made of the claimed materials and in combination with the remaining features of the claim would not have been obvious to the ordinarily skilled artisan at the time of filing. Therefore, these claims and their dependent claims are allowable over the prior art.

Response to Arguments
Applicant’s arguments filed 3/30/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that Nueffer teaches away from the claimed high refractive index thickness range. However, Applicant does not provide sufficiently persuasive support regarding the claimed range and the ambiguity introduced by the terms “about” in combination with the specification which appears to permit thicknesses of less than 50 nm (see present specification at [0070]). 
Applicant argues that Okano fails to teach an anti-scratch layer between a first and second reflective coating. The Examiner respectfully disagrees. Okano teaches that it is known to apply an anti-abrasion layer underneath an anti-reflection coating in order to improve the chemical resistance, surface hardness, moisture and heat resistance, abrasion resistance, coating properties, and cracking resistance of the anti-reflection layer ([0099], and see [0050] - [0059]). It therefore would have been obvious to have placed an anti-scratch layer of modified Nueffer underneath at least one of the anti-reflection layers in order to  improve the chemical resistance, surface hardness, moisture and heat resistance, abrasion resistance, coating properties, and cracking resistance of the anti-reflection layer ([0099], and see [0050] - [0059]). In response to applicant's argument that Okano does not teach the same composition as the presently claimed anti-scratch layer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, claims 1-3, 5-8 and 21 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782